Citation Nr: 0920084	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-17 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar spine disability, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a fractured right proximal femur with shortening 
of the leg, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for loss of sensation 
in the hand.

4.  Entitlement to service connection for peripheral arterial 
disease (PAD) of the right leg, to include as secondary to 
service-connected right femur disability.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia.

The Veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in July 2008.  
At that time, the Veteran raised the issue of entitlement to 
an annual clothing allowance.  Since this has not been 
adjudicated, it is referred to the RO for appropriate 
consideration.  Also at the hearing, the Veteran's 
representative mentioned seeking "entitlement to an initial 
combined rating of 70 percent for his service connected 
disabilities."  As the veteran has been service connected 
for a back disability since 1986, (with various ratings over 
the years), and for a leg disability since 1976 (with various 
ratings over the years), it is not clear what was meant by 
this statement.  If clarified, appropriate action should be 
taken.  A transcript of the hearing is associated with the 
claims folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 
Supp. 2008).

The issues of entitlement to service connection for PAD and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability 
is not productive of ankylosis or episodes of incapacitation.

2.  The Veteran's service-connected right femur disability is 
not productive of fracture of the femur, flail joint or 
ankylosis of the hip, limitation of flexion of the thigh, or 
3 to 3 1/2 inches shortening of the right leg.

3.  The Veteran does not have current chronic loss of 
sensation in the hand associated with his active military 
duty. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected lumbar spine disability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for a rating in excess of 30 percent for 
service-connected right femur disability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5250, 5252, 5254, 
5255, 5275 (2008)

3.  Service connection for loss of sensation in the hand is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case or Supplemental 
Statement of the Case.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

Additionally, for an increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The foregoing notice requirements were addressed by a June 
2007 letter, which informed the Veteran of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  Following that 
letter, the Veteran's claims were readjudicated in an August 
2007 Supplemental Statement of the Case.  Additionally, the 
June 2007 letter advised him as to the assignment of 
disability ratings and effective dates pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the Board 
acknowledges that the June 2007 notice letter does not fully 
meet the requirements set forth in Vazquez-Flores, creating a 
presumption of prejudice to the Veteran, this error did not 
affect the essential fairness of the adjudication. 

In the present case, the Veteran was provided the diagnostic 
criteria specific to his service-connected lumbar spine and 
right femur disabilities in the Supplemental Statement of the 
Case issued in August 2007.  The Veteran's increased rating 
claims were readjudicated in a January 2009 Supplemental 
Statement of the Case.  

Moreover, the Veteran has demonstrated familiarity with what 
is necessary to substantiate his increased rating claims.  He 
underwent multiple VA examinations and also testified at a 
Central Office hearing in July 2008 as to the affect his 
service-connected lumbar spine and right femur disabilities 
have on his employment and daily life.  Additionally, the 
Veteran is represented by an organization that is intimately 
familiar with his case and what is necessary to substantiate 
his claims on appeal.  Therefore, the Board is confident that 
any notice deficiencies do not affect the essential fairness 
of the adjudication, and the presumption of prejudice is 
rebutted.  For this reason, no further action is required 
regarding the duty to notify.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

Although the Board acknowledges that the Veteran has not been 
accorded a VA examination that specifically addresses the 
claimed loss of sensation in the hand, the reports of VA 
orthopedic examinations conducted during the course of this 
appeal include neurological findings.  In any event, as will 
be discussed in the following decision, service treatment 
records are negative for complaints of, treatment for, or 
findings of any loss of sensation in the hand.  Further, 
although available post-service medical records reflect 
complaints of numbness and pain in the hands, the condition 
apparently improved after surgery for a non service- 
connected cervical spine condition in 1998, and none of these 
records include a diagnosis of a chronic disability involving 
the hands.  Thus, a remand to accord the Veteran an 
opportunity to undergo a VA examination that specifically 
addresses the etiology of the claimed loss of sensation in 
the hand is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Increased Rating

A.  General Laws And Regulations 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period.  See 
Hart v. Mansfield, 21 Vet App. 505 (2007).  The relevant 
temporal focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year 
before the claim was filed until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 
4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).
B.  Lumbar Spine

Historically, the RO granted service connection for 
lumbosacral strain in a January 1987 rating decision, and 
assigned a 20 percent rating.  In February 1989, the RO 
decreased the rating for this condition to 10 percent.  In 
March 1993, the RO increased the rating to 20 percent.  In 
August 2000, the RO granted an increased rating of 40 percent 
for the Veteran's service-connected lumbar spine disability, 
and redefined the disability as degenerative disc disease of 
the lumbosacral spine, with a history of lumbar strain.  In 
February 2006, the Veteran submitted a statement which the RO 
treated as a claim for an increased rating of his service-
connected lumbar spine disability.

The Veteran's service-connected lumbar spine disability was 
previously evaluated under Diagnostic Code 5295 (pertaining 
to lumbosacral strain) and 5293 (pertaining to intervertebral 
disc syndrome).  VA revised the criteria for diagnosing and 
evaluating diseases and injuries of the spine set forth in 38 
C.F.R. § 4.71a.  This revision, effective September 26, 2003, 
changed the diagnostic codes for spine disorders to 5235 
through 5243.  In addition, spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See 68 Fed. Reg. 51443 (August 27, 2003).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the General 
Rating Formula for Diseases and Injuries of the Spine 
provide a 100 percent rating for unfavorable ankylosis of 
the entire spine; and a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 40 percent rating are forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.

Additionally, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note 
(1).  With respect to any neurological manifestations, 
Diagnostic Code 8520 pertains to paralysis of the sciatic 
nerve.  Under this Diagnostic Code, complete paralysis, 
where the foot dangles and drops, no active movement is 
possible of muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost, is assigned an 80 percent 
rating.  Incomplete paralysis that is mild is assigned a 10 
percent rating.  Moderate incomplete paralysis is assigned a 
20 percent rating, moderately severe incomplete paralysis is 
assigned a 40 percent rating, and severe, incomplete 
paralysis of the sciatic nerve, with marked muscle atrophy 
is assigned a 60 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. §  4.124a.

The Board notes that the terms "slight," "moderate," and 
"severe" under Diagnostic Code 8520 are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

If it is shown there is intervertebral disc syndrome (e.g., 
disc disease), such condition (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under  38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Note (6). 

Intervertebral disc syndrome warrants a 10 percent disability 
rating when there are incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent rating when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest "prescribed by a physician and treatment by a 
physician."  See 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 40 percent.  
There is no record of the Veteran having been prescribed bed 
rest by a doctor at any time during the appeal period.  
Without evidence of prescribed bed rest, a rating under the 
criteria for incapacitating episodes is inappropriate and 
provide no basis for a higher rating.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the Veteran's lumbar spine disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Here, the Board 
finds that the evidence supports continuing the 40 percent 
rating for the Veteran's orthopedic manifestations, and fails 
to reflect neurologic manifestations so as to warrant an 
increased rating on such a basis.  

Available relevant evidence consists of VA treatment records 
and VA examination reports from April 2006 and October 2007.  
Initially, the Board notes that VA treatment records during 
the course of the appeal are essentially absent of complaints 
regarding the Veteran's service-connected lumbar spine 
disability.  The Board further notes that although the April 
2006 and October 2007 VA examination reports do not 
specifically indicate that the claims file was reviewed, they 
reflect thorough physical examination and interview with the 
Veteran concerning his medical history and current 
symptomatology.  In this regard, the Board acknowledges the 
assertion by the Veteran's representative that some facts as 
stated in the April 2006 VA examination report are 
inaccurate, namely, that the Veteran does not wear a back 
brace.  However, whether the Veteran wears a back brace, in 
and of itself, is not dispositive of the increased rating 
claim on appeal; and there is no indication that the 
examination was otherwise inadequate.  

The April 2006 VA examination report shows the Veteran 
reporting constant low back pain, radiating to the right hip.  
He stated that the pain was aching in nature, generally a 
5/10 in intensity, and exacerbated by prolonged standing and 
walking.  He reported the use of over the counter and 
prescription medication for pain.  He denied numbness, 
weakness, bowel or bladder complaints, or erectile 
dysfunction.  It was noted that he walked with the aid of a 
cane; however, the Veteran denied the use of a crutch, 
walker, or back brace.  Additionally, it was noted that he 
was unsteady on his feet but did not have a recent history of 
falls.  The Veteran reported being independent, albeit 
slower, with activities of daily living.

Physical examination revealed an antalgic gate pattern, and 
that he walked with a single point cane and had a 4-cm lift 
in the right shoe.  Forward flexion was full to 90 degrees.  
Extension was limited to 15 degrees secondary to pain 
throughout the range of motion.  Lateral flexion to the left 
and right were full to 30 degrees.  Left lateral rotation was 
limited to 20 degrees secondary to pain throughout the range 
of motion.  Right lateral rotation was full to 30 degrees.  
It was noted that there were palpable muscle spasms with the 
painful range of motion, and that weakness was present 
secondary to pain, as well as tenderness in the right 
paraspinal area.  

With respect to neurological functioning, sensory examination 
and motor examination of the extremities was normal.  
Reflexes were 2+ and symmetrical.  Lashgue's sign was 
negative bilaterally.

Most recently, the Veteran underwent a VA examination in 
October 2007.  At that time, he reported stiffness, weakness, 
and constant pain in the lower back which radiated to his 
right leg.  He described the pain intensity as a 5/10 at its 
worst, brought on by physical activity and relieved by rest 
and Tylenol.  He reported that he could not function without 
medication, but that he was independent and could perform all 
the activities of daily living.  

On physical examination, the Veteran's posture was found to 
be normal.  Inspection of the spine revealed the position of 
the head to be normal.  The spine was symmetrical in 
appearance and motion.  Curvature of the spine was normal.  
Examination of the thoracolumbar spine found no radiation of 
pain on movement.  There was no muscle spasm or tenderness.  
There was no ankylosis.  Straight leg raise was negative left 
and right.  Flexion was full to 90 degrees.  Extension was 
full to 30 degrees.  Right lateral flexion was full to 30 
degrees with pain beginning at 15 degrees.  Left lateral 
flexion was full to 30 degrees with pain beginning at 20 
degrees.  Right rotation was full to 30 degrees with pain 
beginning at 10 degrees.  Left rotation was full to 30 
degrees with pain beginning at 12 degrees.  After repetitive 
use, there was pain, but no fatigue, weakness, lack of 
endurance, or incoordination.  

Additionally, neurological examination revealed normal 
strength, tone, sensory, and reflexes in the upper and lower 
extremities.  The sciatic nerve was nontender and normal left 
and right.  

As the foregoing objective medical evidence demonstrates 
normal forward flexion of the thoracolumbar spine, and no 
ankylosis, the Board finds that a higher 50 percent rating 
for the orthopedic manifestations of the Veteran's service-
connected lumbar spine disability is not warranted.  The 
Board notes that because a higher 50 percent rating is not 
predicated upon loss of motion, the DeLuca provisions are not 
applicable.  

Further, the record fails to reflect any neurological 
manifestations of the Veteran's service-connected lumbar 
spine disability.  While the record reflects complaints of 
low back pain that radiates to the legs, the Veteran has 
denied numbness, weakness, bowel or bladder complaints, or 
erectile dysfunction.  Both the April 2006 and October 2007 
VA examinations revealed normal neurological findings.

For these reasons, the Board finds that the preponderance of 
the evidence is against finding that a disability rating in 
excess of 40 percent is warranted for the Veteran's service-
connected lumbar spine disability.  There is no basis to 
stage his ratings under Hart as the symptoms of the Veteran's 
lumbar spine condition appear to have remained relatively 
consistent throughout the appeal period.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

While the Board acknowledges the Veteran's assertion, at his 
Central Office hearing, that he retired in 1995 because he 
was missing a lot of time from work because of his back 
condition, loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   
Thus the Board finds that the preponderance of the evidence 
is against referral of the Veteran's claim for extraschedular 
consideration.

B.  Right Femur

Historically, the RO granted service connection for fracture 
of the right femur with shortening of the leg in a November 
1976 rating decision, and assigned a 10 percent rating.  In 
February 1989, the RO increased the rating for this condition 
to 20 percent.  In August 2000, the RO granted an increased 
rating of 30 percent for the Veteran's service-connected 
femur disability, and redefined the disability as residuals 
of a fractured right proximal femur with shortening of the 
leg.  In February 2006, the Veteran submitted a statement 
which the RO treated as a claim for an increased rating of 
his service-connected right femur disability.  

The Veteran's service-connected right femur disability is 
currently evaluated under Diagnostic Code 5255 (pertaining to 
impairment of the femur).  Under that Diagnostic Code, a 30 
percent rating is assigned for malunion of the femur with 
marked knee or hip disability.  A 60 percent rating is 
assigned for fracture of the surgical neck of the femur, with 
false joint; or for fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, and 
weightbearing preserved with the aid of a brace.  An 80 
percent evaluation is assigned for fracture of the shaft or 
anatomical neck of the femur with nonunion, and with loose 
motion.

The Veteran underwent a pertinent VA examination in October 
2007.  He reported constant pain in his right leg that 
radiated to his back.  He described the pain intensity as a 
4/10 at its worst, brought on by physical activity, standing, 
and walking, and relieved by rest and Tylenol.  He reported 
that he could not function without medication during the 
pain.  

On physical examination, it was noted that he had a wobbling 
gait, with a limp, secondary to leg length discrepancy, and 
that he used a cane because of this.  Measurement of the leg 
length, from anterior superior iliac spine to the medial 
malleolus, revealed a right leg length of 97cm, and a left 
leg length of 102 cm.  The femur was normal, with no nonunion 
or malunion.  The hip joints showed no edema, effusion, 
weakness, tenderness, redness, heat, guarding movements, or 
subluxation.  There was no ankylosis.  Range of motion 
testing of the hip/thigh was normal with flexion to a full 
125 degrees, extension to 30 degrees, adduction to 25 
degrees, abduction to a full 45 degrees, external rotation to 
60 degrees, and internal rotation to 40 degrees.  There was 
no pain, fatigue, weakness, lack of endurance, or 
incoordination noted on initial range of motion or after 
repetitive use.

X-rays of the right femur revealed, in pertinent part, a 
healed fracture of the proximal right femoral diaphysis.  The 
distal femur was unremarkable.  

Based on the foregoing evidence, the Board finds that a 
rating in excess of 30 percent is not warranted for the 
Veteran's service-connected right femur disability.  
Specifically, while X-rays reflect a healed fracture of the 
right femur, there is no evidence of any current fracture, 
false joint, or non-union to warrant a higher 60 percent 
rating under Diagnostic Code 5255.  

The Board has considered whether a higher rating is available 
under Diagnostic Code 5252 (pertaining to limitation of 
flexion of the thigh).  However, as the objective medical 
evidence reflects flexion to a full 125 degrees without pain, 
fatigue, weakness, lack of endurance, or incoordination, the 
criteria under this diagnostic code, as well as the DeLuca 
provisions, are inapplicable here.  

Additionally, the Board notes that since the medical evidence 
does not indicate ankylosis of the hip (Diagnostic Code 
5250), or flail joint of the hip (Diagnostic Code 5254), 
higher ratings under those diagnostic codes are not possible.

The Board also notes that a higher rating under Diagnostic 
Code 5275 (pertaining to shortening of bones of the lower 
extremity) is not warranted.  The October 2007 VA examination 
found that the left leg was 102 cm and the right leg was 97 
cm, representing a 5 cm shortening in the right leg.  A 
shortening of 3 to 3 1/2 inches (7.6 cms. to 8.9 cms. is 
required for a 40 percent rating.  See 38 C.F.R. § 4.71a, DC 
5275.

For these reasons, the Board finds that the preponderance of 
the evidence is against finding that a disability rating in 
excess of 30 percent is warranted for the Veteran's service-
connected right femur disability.  There is no basis to stage 
his ratings under Hart as the symptoms of the Veteran's right 
femur condition appear to have remained relatively consistent 
throughout the appeal period.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   
Thus the Board finds that the preponderance of the evidence 
is against referral of the Veteran's claim for extraschedular 
consideration.

IV.  Service Connection For Loss Of Sensation In The Hand

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110 (West 2002).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Upon complete and thorough review, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for loss of hand sensation.  Service 
treatment records are entirely negative of complaints or 
treatment of loss of sensation in the hands, with the March 
1976 separation examination reflecting normal upper 
extremities and neurologic findings.  

An October 1998 report from the Walter Reed Army Medical 
Center reflects a complaint of numb, clumsy hands since 1988.  
Subsequent reports from that facility, as well as the VA 
facility in Richmond, reveal that the condition improved 
after surgery for a non service-connected cervical spine 
condition in October 1998.  None of the evidence of record 
reflects a currently diagnosed condition involving loss of 
hand sensation.  Indeed, VA examinations in April 2006 and 
October 2007, while not performed for the specific purpose of 
addressing the claimed loss of sensation in the hand, reflect 
normal neurological findings.

While the Board has considered the Veteran's statements and 
testimony of record, only medical professionals are competent 
to express opinions as to medical diagnoses or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent proof of a present disability, there can 
be no valid claim, and the appeal must be denied.  Brammer.



ORDER

Entitlement to a rating in excess of 40 percent for service-
connected lumbar spine disability is denied.

Entitlement to a rating in excess of 30 percent for service-
connected right femur disability is denied.

Entitlement to service connection for loss of sensation in 
the hand is denied.


REMAND

The Veteran contends that he has PAD secondary to his 
service-connected right femur disability.

Initially, the Board notes that while the record reflects a 
December 2000 diagnosis of acute pulmonary embolism, for 
which an inferior vena cava insert was implanted in the 
Veteran's right groin, the earliest evidence reflecting PAD 
is an October 2007 VA examination report in connection with 
his claim of an increased rating for his service-connected 
right femur disability.  That report reflects that X-rays 
showed "osteoarthritic changes in the femoropopliteal artery 
tree consistent with peripheral artery disease."  
Importantly, however, the examiner did not provided an 
opinion as to whether the Veteran's PAD was attributable to 
his service-connected right femur disability.  This should be 
accomplished.

Additionally, the record reflects that the Veteran last 
worked in 1995, when he was employed as a meat cutter.  He 
has asserted that a non service-connected hand disability 
prevents him from working.  He also contends that his 
service-connected lumbar spine and right femur disabilities 
prevent him from working.  The report of an April 2006 VA 
examination of the spine indicates that the Veteran has 
severely limited employability.   

The Board notes that, currently, the Veteran's service-
connected lumbar spine and right femur disabilities are rated 
as a combined 60 percent disabling; and, as such, do not 
satisfy the criteria set forth in 38 C.F.R. § 4.16 (a).  
However, given that his combined rating may increase, pending 
further development of his claim of service connection for 
PAD, the Board finds that the Veteran should be afforded a VA 
examination to determine whether it is at least as likely as 
not that his service-connected lumbar spine and right femur 
disabilities render him unable to secure or follow a 
substantially gainful employment
 
Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination by an individual(s) with 
the appropriate expertise.  The 
examiner(s) should be provided with the 
Veteran's claims file and asked to 
fully review it.  All indicated 
studies, including X-rays should be 
conducted.

The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed PAD is caused by, or 
chronically worsened/aggravated by, the 
Veteran's service-connected right femur 
disability.  This opinion should be 
supported by a complete rationale.

Additionally, the examiner should 
specifically indicate whether, without 
taking his age into account, the 
Veteran is precluded from obtaining or 
maintaining any gainful employment 
(consistent with his education and 
occupational experience) solely due to 
his service-connected disabilities 
(degenerative disc disease of the 
lumbosacral spine and residuals of a 
fractured right proximal femur with 
shortening of the leg).  The examiner 
should also comment on any PAD found, 
and the impact, if any, of this 
condition on the Veteran's 
employability.  This opinion should be 
supported by a complete rationale.  

2.	 When the development requested has 
been completed, the claims should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and provided with an 
appropriate time for response.  The 
case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. D  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


